Title: To Thomas Jefferson from Eliza House Trist, 24 July 1786
From: Trist, Eliza House
To: Jefferson, Thomas



Philadelphia July 24th 1786

I cannot review the time that has elapsed since the receipt of your obliging and kind favor by Messrs. Fitzhughs without feeling a mortification at the negligence and ingratitude which the delay seems to accuse me. Shortly after it came to hand I was prevailed on by my friend Mrs. Simms of Alexandria to accompany her return from a visit to her friends in this quarter. This trip with my indisposition which of late has had few intermissions and being ignorant of private oppertunities which I wou’d have preferd to writing by post are the pleas by which I must defend my self. If the real sentiment of my heart cou’d be disclosed I shou’d not fear an acquittal. It has never accused me of insensibility to the favors and friendship which I have experienced and if I had less of this Virtue I cou’d not be particularly impress’d with the marks of kind attention which your goodness has condescended to bestow on me. Surrounded by multitudes and immersed in business, the favor has a peculiar title to my gratitude. “The ways of Heaven are dark and intricate puzzled in mazes and perplex’d with  errors.” I fancy your situation will verify [terrestially?] the poets observation. I wish for your own sake as well as that of your friends that you had compleated your embassy. I fear we shall be too long deprived of your society. My inclination is good if I dared to take the liberty to advise you to make your stay in that country as short as possible. There is a great difference betwixt a servant and a Slave, tho the public dont seem to be allways sensible of the distinction. I am happy to find your sentiments of your own country unchanged. We have great reason to be satisfied with what nature has done for us, and if we knew the value of the blessings we have within our reach, we shou’d be a happy people. We hourly experience the bad effects of refinement, which a connection with foreign countries has been the means of introducing among us. We have accumulated our wants and lessen’d the means of satisfying them, in fact we are very poor and very proud. But thank God the industrious will allways find a support by seeking it in the bosom of the earth which offers its treasures to every hand that will dig for them. I have but lately return’d from my trip to Alexandria. I had not the satisfaction of seeing any of my Virginia friends except Mr. Mercer. I wish’d very much to have seen your little daughter but the distance was so great I cou’d not make it practacable to get there. I am told she has a great aversion to going to france, which I suppose will prevent her friends from gratifying your desire with respect to a reunion with her in Europe. My health was much benefited by my jaunt as well as my spirits which have been more depress’d since my return to my native country owing in a great measure to want of active employment. It is well for us that our necessities oblige us to exert our selves. I have found occupation to be a most salutary restoritive to a diseased mind but I have too little resolution to force my mind to do what my inclination is repugnant to. I very sensibly feel my obligation to you for your kind attention to the interest of my son more particularly as you must be so much engaged in matters which wou’d exclude such objects from less generous and benevolent minds and I speak the literal truth when I say this very unexpected mark of your friendship has seldom been in my thoughts without tears of gratitude being at the same time in my eyes. I fear Browses relations live at too great a distance from London for you to have executed your kind intention towards us, but as chance may perhaps some time or other afford you an opportunity of being serviceable to us, I will mention to you that Hore Browse Trist, Uncle to my Son and whom he was named after, resides  at his Seat about a mile from Totnes Devonshire. Almost all of his other relations live in that country. There is a distant relation, Richd. Trist, in London. My Husband while in that city made his house his home. He then lived in Arundel street Strand. If you shou’d ever visit England again and cou’d meet with Richd. Trist he wou’d be able to inform you more particularly of Browses relations. I have heard Mr. Trist mention an Uncle he had by the name of Earl who lived about twenty miles out of London. His Estate is in St. Kitts. I have little expectation of ever receiveing any favors of the family. The death of my Husband they probably may think has dissolved the connection with me but my Son has a better claim to their notis. I flatter my self he never will discredit his family. I have received several letters from Mr. Trists Sister Mrs. Champernowne, both before and since his death which are as friendly and affectionate as I cou’d expect. She tells me that what she writes is the sentiments of the whole family. I can not expect them to feel as much interested in my welfare as if I had been personally acquainted with them. They very likely never heard my name mention’d except by their Brother. The part of the country they live in has very little intercourse with this place and few or none of my friends have ever been in their company. From Mrs. Champernowne I learn that the Mother of Mr. Trist who died in the year 84 left by will £1000 in trust, the interest during his life to be drawn by him for the education of his children and the whole after his death to be divided among his children. I have not yet had a copy of the gift and am at a loss as to the most proper steps to be taken by me as Guardian of my Son for obtaining it and applying it to his benefit. Indeed the information I have received of the matter is very imperfect. Shou’d it happen in your way to learn any thing concerning it so that you cou’d advise me on the occasion I need not repeat how gratefull I shou’d be for the favor. As Mr. Trists Brothers are without male children it is possible Browse may take of further donations as they happen to die, if not succeed as heir. Hore Browse Trist is the Eldest of them. He is at present in possession of an estate of 3000 pr. An. As far as I can learn 1000 of that income came by the Mother but a certain sum of it to be apropriated to the portioning the younger children. I can not tell wether it is intail’d but the estate by the Father is intail’d on the Male heir. The present possessor H.B.T. never was married, is pretty far advanced in years and exceedingly emaciated with chronic deseases. The second son Browse Trist is a Clergyman, has been married several years and has three  daughters. Nicholas Trist my late Husband is the next. James who was the youngest died in 82 by a fall from his Horse after having been Rector of Torbryan 2 Weeks, a living supposed to be worth 1500 pr. An. in the Gift of the elder Brother. He inherits it from an Uncle by the name of Nicholas Trist who died in 82 intestate after the death of James Browse who was Rector of Woodleigh, was presented by his Brother to the living of Torbryan. There are 3 sisters. Mrs. Champernowne is a Widdow with one child, a daughter. Maud is married to a Gentleman of the law by the name of Taylor, the other to a Mr. Hilby. All I believe live in Totnes. There is an old Lady widdow to a counsellor by the name of Taylor. She is a sister to old Mr. Trist, is very rich, and the family have great expectations from her. I am quite at a loss about any matter in that country. Mr. Trist in his Will does not make any mention of property in England but desires all he possesses may be divided between his Wife and child. But the commandant who is a frenchman agreeable to the laws of that country seems to have confined his will to the property on the Mississippi annexing an inventory, so that with respect to his property in England if he had any he died intestate. I fear I have trespassed on your patience by the repetition of what can not amuse you. I wish I had it in my power to afford you entertainment but I am quite out of the way of hearing or knowing any thing worthy to be noted. Deaths and marriages are frequent enough but not among the Great. Mr. Willson the lawyer lost his Lady about 3 months ago in a consumtion, a loss indeed for she was an amiable Woman and has left a family of small children. I hear Mr. Randolph the Attorney has lately lost a child God son to our friend Madison who is now with us. He intends shortly for N. York. He no doubt will write you from there and will be better able to inform you what the great ones are doing than I can. Every now and then we hear of an Honble. Gentleman geting a wife or else we shou’d not know there existed such a Body as Congress. I suppose you have had official accounts of the marriages that have taken place among the members of that August Body. My Brother Sam has lately bowed at the altar of Hyman with a young lady by the name of Conroe. Their marriage was rather or quite Clandestine for it was not known by any of the family for 2 Weeks. I dont know their motives for keeping it a secret. Her family had no objection to the connection and ours cou’d have none. I think it wou’d have been more prudent to have postponed the matter a little longer. Business at this time is very dull. My Mother has been in the country some  time. Browse is well and improves in his learning equal to my most sanguine wishes. If his Masters dont flatter at present he is reading Ovid and Ceasar. I put him the last Winter to learn french at nights but it was more than he cou’d attend to. I was afraid to crowd his memory with more than it can bear; at the same time I am anxious that he shou’d not lose any time. I am ignorant what wou’d be the best plan for me to persue and those who I advise with differ so much in opinion that I am quite embarras’d for fear of doing too much. I perhaps err on the opisite side.—I had thrown my pen aside with an intent to have copied and of course curtail’d this tedious epistle. But Mr. Madison has just inform’d me that he sets out for N. York to morrow Morning. As I dont wish to lose the oppertunity as he has promised to forward it I send it defective as it is accompanied with the best wishes of our whole family for your health and happiness. And believe me to be with unfeigned regard & respect Your much Obliged friend,

Eliza Trist


I forgot to mention the Death of General Green in the state of Georgia. His Death was sudden, occasioned by a Stroke of the Sun.

